DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

           This application includes one or more claim limitations that use the word “means”. Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

In claim 17,
Claim limitation “means for soft demapping” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “soft-demapping resource elements…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows corresponding structure of a soft demapper for the recited functions of claim 17 as shown in Fig.2 (#216) and recited in Paragraphs 0073 – 0077 of the printed publication, where the soft demapper has the structure of including a first minimum function component ("MFC"), a second MFC, a special treatment component ("STC"), a subtractor, and/or an LLR generator performing the function as disclosed in Paragraph 0077 of the printed publication. 

Claim limitation “means for decoding” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “decoding the LLRs…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows corresponding structure of a decoder for the recited functions of claim 17 as shown in Fig.2 (#156) and Fig.10A and recited in Paragraphs 0169 – 0171 of the printed publication, where the decoder has the structure of including LLR preprocessors, data decoder and CSI2 decoder,  performing the function as disclosed in Paragraphs 0169 – 0171 of the printed publication. 

Claim limitation “means for identifying” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “identifying a target performance value” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows corresponding structure of a memory for the recited functions of claim 17 as shown in Fig.13 (#1304) and recited in Paragraphs 0195 and 0206 of the printed publication. 

Claim limitation “means for determining” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining a performance metric…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows corresponding structure of a performance metric circuit for the recited functions of claim 17 as shown in Fig.13 (#1306) and recited in Paragraphs 0195 – 0196 of the printed publication, where performance metric circuit receives the decoded data and determines performance metrics, where the performance metric can include a BLER or a minimal SINR needed to achieve a certain BLER as disclosed in Paragraphs 0195 – 0196 of the printed publication. 

Claim limitation “means for performing” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “performing a machine learning algorithm…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows corresponding structure of a processor for the recited functions of claim 17 as shown in Fig.13 (#1302) and recited in Paragraphs 0201 – 0207 of the printed publication, where the processor outputs the parameters to force the LLRs into saturation, adjusts the LLR_bit_width parameters to achieve the best LLR performance. The machine learning algorithm operates to adjust the remaining soft-demapping parameters to achieve target performance. The machine learning algorithm utilizes the current performance metric and the target performance to adjust the MOD_SCALE, RSF1, RSFT2, and LLR_OFFSET parameters for the particular decoder/MCS to move the performance metric toward the target performance in an iterative process until the target performance is obtained as disclosed in Paragraphs 0201 – 0207 of the printed publication. 

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


           Claims 1 – 3 and 9 – 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwon et al (US 2020/0343962).

            Re claims 1 and 9, Kwon teaches of a method, comprising: soft-demapping (#102, Fig.1 and Paragraphs 0037 – 0038) resource elements (RE, Fig.2) based on soft-demapping parameters (Lk, Hk, of Figures 1 – 2 and 6, actions, ak, Paragraphs 0041, 0053 and 0065, Fig.6) as part of a process to generate log-likelihood ratios (LLR) values (LLR features, loop of Fig.1, Paragraph 0037); decoding the LLRs (#104, Fig.1) to generate decoded data (#106, Fig.1); identifying a target performance value (Target Q, #406, Fig.4); determining a performance metric from the decoded data (Q values, equations 12 – 13, Paragraphs 0058 – 0062); and performing a machine learning algorithm (RL neural network, Figures 3 – 4 and Paragraphs 0054 – 0063 and Fig.6) that dynamically adjusts the soft-demapping parameters (Lk, Hk, ak are updated, Figures 1 and 6) to move the performance metric toward the target performance value (finds the best action corresponding the maximum Q values, Paragraph 0065).

            Re claims 2 and 10, Kwon teaches of wherein the resource elements are derived from symbols received in a new radio (NR) uplink transmission (5G (NR), Paragraphs 0003 and 0023).

            Re claim 3, Kwon teaches of further comprising outputting the decoded data (output of decoder, #106, Fig.1).

            Re claim 11, Kwon teaches of wherein the decoder outputs the decoded data (output of decoder, #106, Fig.1) that is input to the machine learning circuit (eT, πθ, used in the RL neural network as described in Fig.3, equations 5 – 7, Paragraphs 0042 – 0045).

Allowable Subject Matter

           Claims 17 – 20 are allowed.

         Claim 17 has been identified as a 112(f) type claim limitation that covers the corresponding structure as described in the specification (See Claim Interpretation). The cited prior art of record does not teach the corresponding structure as described in the specification and as specifically cited above in Pages 3 – 5.
           None of the cited prior art alone or in combination provides the motivation to teach: “An apparatus, comprising: means for soft-demapping resource elements based on soft-demapping parameters as part of a process to generate log-likelihood ratios (LLR) values; means for decoding the LLRs to generate decoded data; means for identifying a target performance value; means for determining a performance metric from the decoded data; and means for performing a machine learning algorithm that dynamically adjusts the soft- demapping parameters to move the performance metric toward the target performance value.”

           Claims 4 – 8 and 12 – 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206. The examiner can normally be reached M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633